DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 17-21, 24, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al. (hereinafter Pinheiro)(US 2011/0201343) in view of Choumaru et al. (hereinafter Choumaru)(US 2011/0009155).
Regarding claim 1, Pinheiro teaches a connection control method, operable by a user equipment (UE), comprising(abstract, Fig. 1): establishing a session connection with a network device(P[0048], once the WTRU initiates communication with the network); 
wherein the session connection is for emergency service(P[0096], WTRU may wakeup upon a request to place an emergency call); 
de-activating a mobile initiated connection only (MICO) mode locally(P[0048], the WTRU may transition to mobile -originated-and-terminated mode from the mobile-originated only mode; P[0093], the reachability of the WTRU may be preconfigured in the network, in which case a notification from the WTRU may not be needed; also claim 2),

Pinheiro did not teach specifically when the session connection is successfully established, de-activating a mobile initiated connection only (MICO) mode. However, Choumaru teaches in an analogous art when the session connection is successfully established, de-activating a mobile initiated connection only (MICO) mode(P[0106], power saving mode until communication link with the base station is established; After the communication link with the base station is established an emergency transmission data signal is transmitted). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have when the session connection is successfully established, de-activating a mobile initiated connection only (MICO) mode locally in order to have improved power saving.
Regarding claim 2, Pinheiro teaches the method according to claim 1, wherein before the establishing a session connection with a network device, the method further comprises: transmitting a request message to the network device; wherein the request message is configured to request for activating the MICO mode(claim 2, WTRU sending a message to the network indicating that the WTRU operates in the mobile-originated-only mode)
Claims 5-6 is rejected for the same reason as set forth in claims 1-2 respectively.
Claims 17, 21 is rejected for the same reason as set forth in claims 1-2 respectively.
Claims 18, 24 is rejected for the same reason as set forth in claims 1-2 respectively.
Claims 19, 27 is rejected for the same reason as set forth in claims 1-2 respectively.
Claims 20, 28 is rejected for the same reason as set forth in claims 1-2 respectively.


Claims 3, 7, 22, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al. (hereinafter Pinheiro)(US 2011/0201343) in view of Choumaru et al. (hereinafter Choumaru)(US 2011/0009155) and Kim et al. (hereinafter Kim)(US 2021/0168901).
Regarding claim 3, Pinheiro in view of Choumaru teaches all the particulars of the claim except wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE.  However, Kim teaches in an analogous art wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE (item 760, Fig. 7; establishment accept). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE in order to have efficient task handling.
Claims 7, 22 and 25 are rejected for the same reason as set forth in claim 3.
Claims 4, 8, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al. (hereinafter Pinheiro)(US 2011/0201343) in view of Choumaru et al. (hereinafter Choumaru)(US 2011/0009155) and Wang, Hucheng(hereinafter Wang)(US 2020/0236534) 

Regarding claim 4, Pinheiro in view of Choumaru teaches all the particulars of the claim except wherein the network device is an access and mobility management function (AMF) entity. However, Wang teaches in an analogous art wherein the network device is an access and mobility management function (AMF) entity (AMF in Fig. 4-8). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the network device is an access and mobility management function (AMF) entity in order to have extended applicability.
Claims 8, 23 and 26 are rejected for the same reason as set forth in claim 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/17/2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647